DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I claims 1 and 3-18 in the reply filed on 12/28/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “container”, “drum”, “multitude of loops”, “cylindrical inside surface of the drum”, “heating tool”, “fixing tool”, “an article”, “router”, “drill”, “cropper”, “trimmer”, “laser”, “cable”, “moveable arm”, “platform”, “robotic arm” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Objections
Claim 9, 15, 16 is objected to because of the following informalities:  
“the supply station is arranged in use” in claim 9 should be “the supply station is configured” or similar.  
“operation of one or more tools” in claim 15 should be “operation of the one or more tools” 
“the control apparatus is arranged in use to communicate control of one or more tools of the forming device by cable” in claim 16 should be “the control apparatus is configured to communicate with the one or more tools of the forming device through a cable” or similar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-6, 10, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4-6 recite the limitation “the wire shaping apparatus includes feed apparatus”. It is unclear if the feed apparatus is part of the supply station or if it is separate from the supply station. Based on the figures, examiner interprets that the feed apparatus to be part of the supply station.
Regarding claims 10 and 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-10, 17 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Clare (US 20170008064).
Regarding claim 1, Clare discloses a wire shaping apparatus (Fig. 1: C), the apparatus comprising a supply station (S and A) for supplying a length of wire (W) to a forming device (R), the forming device including one or more tools (two forming rolls R) for shaping a portion of the wire and cutting (this is an inherent feature of a coiling machine that forms coil springs such as seen in Fig. 2) it from the length of wire, and wherein the forming device is arranged for movement independently (R does not move i.e. rotate dependent to the supply stations S and A therefore R is arranged for movement independently of the supply station) of the supply station.  
Regarding claim 3, Clare discloses the wire shaping apparatus according to claim 1, wherein the supply station is located remotely (see Fig. 1: S and A are remotely located from R) from the forming device.  
Regarding claim 4, Clare discloses the wire shaping apparatus according to claim 1, wherein the wire shaping apparatus includes feed apparatus (examiner interprets that supply station includes a feed apparatus A) comprising one or more rollers (see Fig. 1: A consists of rollers), or pairs of rollers.  
Regarding claim 5, Clare discloses the wire shaping apparatus according to claim 4, wherein the forming device and feed apparatus are arranged to move independently of the supply station (examiner interprets that R and A are arranged to move independently to S since spool of the supply station does not initiate moves on A or R).  
Regarding claim 6, Clare discloses the wire shaping apparatus according to claim 4, wherein the forming device is arranged to move independently of the supply station and feed apparatus (examiner notes that R does not move dependent to the A or R).  
Regarding claim 8, Clare discloses the wire shaping apparatus according to claim 1, wherein the apparatus comprises a spring-forming apparatus (Fig. 1 C is a coil spring forming apparatus).  
Regarding claim 9, Clare discloses the wire shaping apparatus according to claim 1, wherein the supply station is arranged in use to supply pre-straightened, drum- coiled wire (w is pre-straighten, drum-coiled wire) to the forming device.  
As best understood, Regarding claim 10, Clare discloses the wire shaping apparatus according to claim 1, wherein the supply station comprises a container, such as a drum, in which the wire is retained in a multitude of loops (spool S. wire W is retained in multitude of loops around inside surface of the spool i.e. drum) of substantially the same diameter (wire wound round the spool has substantially the same diameter) around a cylindrical inside surface of the drum.  
Regarding claim 17, Clare discloses the wire shaping apparatus according to claim 1, wherein the forming device is moveable in two (rotation motion of R is 2D motion), or three, dimensions.  

Alternatively, at least claim(s) 1, 11-14, 17-18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kunz (EP 1350581).
Regarding claim 1, Kunz discloses a wire shaping apparatus (Fig. 1-2: 10), the apparatus comprising a supply station (11, 15) for supplying a length of wire (37) to a forming device, the forming device including one or more tools (19, 20, 21, 22) for shaping a portion of the wire and cutting ([0010] bending i.e. forming and cutting tools) it from the length of wire, 
Regarding claim 11, Kunz discloses the wire shaping apparatus according to claim 1, wherein the forming device comprises the one or more tools (19, 20, 21, 22 are bending and cutting tools) including one or more of: wire shaping tools, a pitch controlling tool, a cutter tool, a heating tool and a fixing tool, for fixing the wire to an article.  
Regarding claim 12, Kunz discloses the wire shaping apparatus according to claim 11, wherein the apparatus comprises one or more ancillary tools (19, 20, 21, 22 includes cutting tool that moves with the forming device moved by the device 25) arranged in use to move with the forming device.  
Regarding claim 13, Kunz discloses the wire shaping apparatus according to claim 12, wherein the one or more ancillary tools (cutting tool is part of the forming device) are arranged as part of the forming device.  
Regarding claim 14, Kunz discloses the wire shaping apparatus according to claim 12, wherein the one or more ancillary tools (a cutter) include one or more of: a cutter, router, drill, cropper, trimmer, laser.  
Regarding claim 17, Kunz discloses the wire shaping apparatus according to claim 1, wherein the forming device is moveable (device 25 moves in the direction as shown as 35 and 33) in two, or three, dimensions.  
Regarding claim 18, Kunz discloses the wire shaping apparatus according to claim 17, wherein the forming device is mounted for movement on a moveable arm (see Fig. 2: 25 is a moveable arm) or platform, such as a robotic arm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clare (US 20170008064) in view of Munster (US 20020139159).
Regarding claim 7, Clare discloses the wire shaping apparatus according to claim 1, wherein the wire is arranged to be supplied to the forming device (w is fed to the forming device R from the feeding device).
Clare fails to disclose the wire is arranged to be supplied to the forming device via a spring material conduit in the form of a sheath or sleeve.  
Munster teaches a wire feed device (Fig. 1: 1) comprising a wire bending head (10), a wire feeding unit (20), a flexible stabilizing hose (35) that connects them, and a wire that passes through the hose as shown in Fig. 1 of Munster.
Since both references are concerned with feeding a wire from a feeding unit to a wire bending unit that is apart from the feeding unit, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a flexible stabilizing hose i.e. spring material conduit between the wire bending unit and the feeding unit so that wire can pass through the hose as taught by Munster in order to provide protection to the wire so that the wire doesn’t get damaged or contaminated.
Claim 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunz (EP 1350581) in view of Kalkau (US 20110239718).
Regarding claim 15, Kunz discloses the wire shaping apparatus according to claim 11.
Although Kunz discloses that the tools are controlled to move in a selectable sequence ([0002] 3rd sentence), Kunz fails to disclose wherein operation of the one or more tools of the forming device is controlled remotely by a control apparatus.  
Kalkau teaches a wire shaping apparatus (Fig. 1: 100) comprising one or more tools (122, 124) which are controlled remotely [0051] by a control apparatus (170, 180). 
Since both references are concerned with controlling the movement of the tools of the wire shaping apparatus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the wire shaping apparatus of Kunz with a control apparatus that controls the tools remotely as taught by Kalkau in order to provide sufficient structure for controlling the tools.
Regarding claim 16, Kunz in view of Kalkau teaches the wire shaping apparatus according to claim 15, wherein the control apparatus is arranged in use to communicate control of one or more tools of the forming device by cable (examiner notes that black line connecting 170 -180 – and the forming device is the cable, Kalkau).  
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8336353, DE 102012204344, DE 102013206655 teaches a similar wire shaping apparatus with the forming device that is configured for movement independently of the supply station.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/            Examiner, Art Unit 3725                                                                                                                                                                                            

/ADAM J EISEMAN/            Supervisory Patent Examiner, Art Unit 3725